Citation Nr: 0217689	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  95-22 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active military service 
from January 1992 to June 1993.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
March 1994 rating decision by the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for bilateral knee 
pain.

The March 1994 rating decision also denied service 
connection for a right elbow disability.  The veteran 
appealed this decision.  In a March 2000 rating decision, 
the RO granted service connection for epicondylitis, 
bursitis, and triceps tendonitis of the right elbow.  
Because this decision fully satisfied the issue on appeal, 
no further question remains before the Board with respect 
to the right elbow, and hence there is no jurisdiction 
over that claim.  38 U.S.C.A. § 7104.


FINDING OF FACT

The evidence is in a state of equipoise regarding whether 
the veteran's current bilateral knee condition, 
degenerative joint disease, was incurred in or aggravated 
by her military service.


CONCLUSION OF LAW

Service connection for a bilateral knee condition is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The claim has been 
considered under the VCAA.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  The claim has been considered on the merits, 
and well-groundedness is not an issue.  The record 
includes service medical records, VA treatment records, 
and VA examination reports.  No outstanding evidence has 
been identified; the Board notes that the RO recently 
sought and obtained updated treatment records.  Further, 
the Board sought additional evidentiary development under 
38 C.F.R. § 19.9(a)(2).  The veteran has been notified of 
the applicable laws and regulations.  Discussions in the 
rating decisions, statement of the case, and supplemental 
statement of the case, as well as September 2001 
correspondence regarding the VCAA, have informed her what 
she needs to establish entitlement to the benefit sought 
and what evidence VA has obtained.  The September 2001 
correspondence also notified the claimant of the relative 
duties and responsibilities of VA and the veteran in 
obtaining evidence or supplying information.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
determination below, the veteran is not prejudiced by the 
Board addressing the claim based on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

Service medical records reveal no notation of any knee 
defect on November 1991 enlistment examination.  In March 
1993, the veteran complained of bilateral knee pain since 
she began wearing orthotics for her feet.  The pad was 
found to be too large, and was adjusted.  On May 1993 
separation examination, the veteran complained of 
bilateral knee pain in 1993, but the examination noted 
normal lower extremities.

On August 1993 VA examination, the veteran complained of 
bilateral knee pain due to the wearing of orthotics for 
her feet.  She described pain in the lateral aspect of the 
knee, radiating into the thigh.  She was limited in 
standing or sitting for prolonged periods, and had 
difficulty working a clutch in the car.  On examination, 
she had difficulty squatting and recovering unaided.  An 
x-ray of both knees was normal.  The diagnosis was a 
history of chronic discomfort, both knees.

VA treatment records from August 1993 to March 2000 reveal 
complaints of right knee pain in May 1995.  There was full 
range of motion and no effusion.  There was some lateral 
tenderness, but no laxity.

On October 1999 VA examination, the veteran complained of 
bilateral knee pain from marching and running in service.  
The pain was worse when climbing stairs or when getting up 
after sitting for a prolonged period; she stated it was 
behind her kneecap.  She reported no history of acute 
trauma.  She did no exercises to strengthen the legs.  On 
range of motion studies, flexion was to 110 degrees.  
There was no effusion, and marked to moderate crepitus in 
the patellofemoral joint.  Pain was noted at the inferior 
pole of the patella with patellar glide.  The diagnosis 
was patellofemoral syndrome.  The examiner commented that 
the veteran probably had chondromalacia and degenerative 
changes behind the kneecaps.  The examiner opined that it 
was unlikely that the veteran degenerative changes were 
caused by a year's worth of running and marching in the 
military. "It would be less than medically probable 
although medically possible."

On September 2002 VA examination requested by the Board 
pursuant to 38 C.F.R. § 19.9(a)(2), the veteran reported 
that her right knee bothered her more than her left.  Pain 
began in 1992, while in service, but there was no injury 
at that time.  The onset of discomfort was gradual.  The 
right knee was painful daily.  It ached and sharp pains 
were felt with increased use.  No crepitus was reported, 
nor did the knee give way.  The right foot sometimes 
turned outward due to knee pain.  The left knee had a dull 
pain several times a week.  On examination, there was 
tenderness to palpation in the medial joint region.  
Ligaments were stable.  There was moderate pain on the 
right with external rotation.  The veteran complained of 
weakness secondary to pain.  Range of motion was 130 
flexion on the right, with pain and the extreme of motion, 
and 135 degrees flexion on the left, with no pain.  X-rays 
were within normal limits.  The diagnosis was degenerative 
joint disease of both knees.  The examiner also opined 
that the joint disease was "related to service on an as 
likely as not basis."

Analysis

The law provides that service connection will be granted 
for a disability if it is shown that the veteran suffers 
from such disability and that it resulted from an injury 
suffered or disease contracted in line of duty, or from 
aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran has a current bilateral knee disability, 
variously diagnosed as patellofemoral syndrome, 
chondromalacia, and, most recently, degenerative joint 
disease.  She had complaints of knee pain in service and 
at separation.  On VA examination in October 1999, the 
examiner specifically considered the matter of a 
relationship between current knee disability and service, 
and opined that it was possible, but not probable, that 
current knee disability was related to service.  In a 
subsequent, September 2002, opinion secured pursuant to 
Board development, a VA examiner commented that the 
degenerative changes were at least as likely as not 
related to military service.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  Here, the opinions addressing the 
issue of a nexus between current disability and in-service 
complaints place the evidence on that point at least in 
equipoise.  Because when the evidence is in equipoise, 
doubt is resolved in favor of the veteran, service 
connection for the current bilateral knee disability, 
degenerative joint disease, must be granted.


ORDER

Service connection for bilateral degenerative joint 
disease of the knees is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

